DETAILED ACTION
An Examiner’s amendment is included in the instant Office Action, after which claims 1, 3 – 4 and 6 – 20 have been presented for examination.  Claims 1, 3, 6, 9 – 11 and 16 are currently amended.  Claims 2 and 5 are cancelled.
This office action is in response to the Applicant’s Amendments filed on 09/14/2021 incorporating the agreed upon amendments discussed in a previous interview to place the application in condition for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Objections
The amendment overcomes the typographical error in claim 9.  Therefore the claim objection is withdrawn.

Response to 101 Rejections
As discussed during the interview, the amendments would overcome the 101 rejection.  The amendments officially submitted now overcomes the 101 rejections.  Therefore the 101 rejection is withdrawn.

Response to 103 Rejections
As discussed during the interview, the proposed amendments would overcome the remaining 103 rejections for claims 1 - 10.  The amendments officially submitted now overcomes the 103 rejections.  Therefore the 103 rejections are withdrawn.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

None of the prior art of record taken together or in combination with the prior art of record disclose the claim 1 (and similarly for claims 11 and 16) limitation “identifying and removing one or more data points in the historical production data that are outliers with respect to the curve; determining an uncertainty of the historical production data based at least partially upon the first model after the one or more data 

Graf et al. (US 2009/0020284) teaches various elements of the claimed invention.  However does not explicitly teach determining a production allocation to maximize production based on the second model, and further does not appear to explicitly disclose “determining an uncertainty of the prediction production based at least partially upon the predicted production …; generating a second model based at least partially on the predicted production and the uncertainty of the predicted production” (see Paragraph 107-108 proxy models are generated for each cluster, where the proxy model comprises a nominal model and a response surface representing the difference, and Paragraph 113 Monte Carlo simulation are used to determine probability percentages of incremental production, and Figure 10 and Paragraph 88 the probabilities are organized into a Bayesian Belief network to select well candidates).

Graf et al. “A Rigorous Well Model To Optimize Production From Intelligent Wells and Establish the Back-Allocation Algorithm” teaches a response surface is generate (see Figure 4).  However does not teach determining/implementing an optimum production allocation (see Page 4, Right).  However does not explicitly teach determining an uncertainty of the historical production data based on the first model after the outlier points are removed.

Bello et al. (US 2016/0356125) teaches incorporating uncertainties in measurements data used to build/adjust a forward model and using data filtering algorithms (see Paragraph 88).  However does not explicitly teach “generating a first model based at least partially upon the historical production data … determining an uncertainty of the historical production data based at least partially upon the first model after the one or more data points are removed”.  And does not appear to explicitly disclose “determining an uncertainty of the prediction production based at least partially upon the predicted production …; generating a second model based at least partially on the predicted production and the uncertainty of the predicted production” (see Paragraph 91 a Markov Chain Monte Carlos-based model is used for uncertainty qualification to generate a probabilistic forecast to optimize flow rates and valve settings).

Van Essen et al. “Robust Waterflooding Optimization of Multiple Geological Scenarios” teaches finding an expected value of multiple models to determine revenues (see Page 203, Right), and optimizing with control-valve settings as control variables in combination with well-inflow model (see Page 207, Left).  However does not explicitly teach “generating a first model based at least partially upon the historical production 

Malakooti, R. “Novel Methods for Active Reservoir Monitoring and Flow Rate Allocation of Intelligent Wells” teaches modeling inflow control devices on a well model (see Page 106).  However does not explicitly teach “generating a second model based at least partially on the predicted production and the uncertainty of the predicted production; determining a production allocation in the one or more wells to maximize production based at least partially upon the second model”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129